IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00029-CR
                                 No. 10-22-00030-CR

DAVID WESLEY COWDEN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 249th District Court
                             Johnson County, Texas
                         Trial Court Nos. DC-F202200026
                                and DC-F202200027


                          MEMORANDUM OPINION


       In each of these two causes, Appellant David Wesley Cowden attempts to appeal

from the trial court’s January 13, 2022 order denying his motion to dismiss under article

32.01 of the Code of Criminal Procedure. We will dismiss these appeals for want of

jurisdiction.

       Jurisdiction must be expressly given to the courts of appeals. Ragston v. State, 424

S.W.3d 49, 52 (Tex. Crim. App. 2014); In re Ford, 553 S.W.3d 728, 731 (Tex. App.—Waco
2018, orig. proceeding). The standard for determining jurisdiction is not whether the

appeal is precluded by law, but whether the appeal is authorized by law. Abbott v. State,

271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008); Ford, 553 S.W.3d at 731.

        Article 44.02 of the Code of Criminal Procedure provides, “A defendant in any

criminal action has the right of appeal under the rules hereinafter prescribed.” TEX. CODE

CRIM. PROC. ANN. art. 44.02. This statutory right of appeal has been interpreted as

allowing appeal only from a final judgment. See State v. Sellers, 790 S.W.2d 316, 321 n.4

(Tex. Crim. App. 1990). The courts of appeals therefore do not have jurisdiction to review

interlocutory orders unless that jurisdiction has been otherwise expressly granted by law.

Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991).

        We have not found any rule or any statutory or constitutional provision that

would authorize Cowden’s appeals from the trial court’s January 13, 2022 interlocutory

order denying his motion to dismiss. Accordingly, the order is not appealable, and we

have no jurisdiction to entertain Cowden’s appeals from the order. See id.

        Notwithstanding that we are dismissing these appeals, Cowden may file a motion

for rehearing with this Court within fifteen days after the judgment of this Court is

rendered. See TEX. R. APP. P. 49.1. If Cowden desires to have the decision of this Court

reviewed by filing a petition for discretionary review, that petition must be filed with the

Court of Criminal Appeals within thirty days after either the day this Court’s judgment

is rendered or the day the last timely motion for rehearing is overruled by this Court. See

id. R. 68.2(a).



Cowden v. State                                                                       Page 2
                                                MATT JOHNSON
                                                Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed February 16, 2022
Do not publish
[CR25]




Cowden v. State                                                Page 3